Title: From Benjamin Franklin to the Earl of Loudoun, 3 March 1757
From: Franklin, Benjamin
To: Loudoun, John Campbell, 4th Earl of


My Lord,
Philada. March 3. 1757.
I thank your Lordship for the Information you have been pleas’d to favour me with, relating to the Sailing of the Pacquets.
It was intended that I should take Passage in the first; But I shall now wait your Lordship’s Arrival here, that if in any thing I can be of Service, I may be ready to obey your Lordship’s Commands; being, with the sincerest Respect and Attachment, My Lord, Your Lordship’s most obedient and most humble Servant
B Franklin
 
Endorsed: Mr. Frankland Philadelphia March 3d 1757Rec March 6t
